Per Curiam.

This action, as originally filed, was one for damages based on a claim for negligence. The case was tried and judgment entered for the plaintiff in the sum of $30,000. This case was known as Case No. 690514 on the docket of the Court of Common Pleas of Cuyahoga County. There was also tried and judgment entered for the plaintiff a case known as Meermans v. Heneghan, Case No. 690513, involving the same basic facts, in which counsel for the plaintiffs in the two cases and for the same defendant in both cases were the same.
Defendant’s counsel in Case No. 690513 filed, on July 11, 1959, a supersedeas bond in the sum of $10,000. The record shows clearly that it was intended to be filed in the Meermans case.
The order of the court, which is the subject of this appeal, was entered in a special proceeding wherein the plaintiff seeks *362an order directing the clerk of the Court of Common Pleas to file the supersedeas bond filed in Case No. 690513, at the direction of counsel, to refile the same in Case No. 690514.
A court has no jurisdiction to direct the filing of a supersedeas bond in a case where counsel did not intend to file such document since the filing of a supersedeas bond is completely at the direction of counsel.
The conclusion reached by the trial court, refusing the order requested, is, therefore, affirmed.
Judgment affirmed. .
Kovachy, P. J., Skeel and Hurd, JJ., concur.